UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1950


IRMA I. DONATO MALAVE,

                Plaintiff - Appellant,

          v.

HON. KAREN H. ABRAMS, St. Mary's County Judge; HON.
CHRISTOPHER B. KEHOE; HON. STUART BERGER; HON. JAMES P.
SALMON, Court of Special Appeals Judges; HON. ROBERT M.
BELL, Court of Appeals Chief Judge,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:13-cv-01985-DKC)


Submitted:   November 27, 2013            Decided:   December 6, 2013


Before MOTZ, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rickey Nelson Jones, LAW OFFICES OF REVEREND RICKEY NELSON
JONES, Baltimore, Maryland, for Appellant.   Douglas F. Gansler,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Irma    I.    Donato      Malave      appeals     the          district   court’s

orders    dismissing      her    complaint         for    lack        of    subject    matter

jurisdiction      and    denying      reconsideration.                For     the   following

reasons, we affirm.

            It     is   well-established           that     the       burden    of    proving

subject matter jurisdiction is on the plaintiff, the party who

is    asserting     jurisdiction.            Robb    Evans        &     Assocs.,      LLC   v.

Holibaugh, 609 F.3d 359, 362 (4th Cir. 2010).                                We review the

district    court’s        dismissal         for     lack         of        subject    matter

jurisdiction de novo.            Cooksey v. Futrell, 721 F.3d 226, 234

(4th Cir. 2013).          In addition, judges enjoy absolute judicial

immunity from damages liability for judicial acts unless done

“in the clear absence of all jurisdiction.”                            Stump v. Sparkman,

435 U.S. 349, 356-57 (1978) (internal quotation marks omitted).

            Citing Pulliam v. Allen, 466 U.S. 522 (1984), Malave

argues on appeal that judicial immunity does not apply to claims

for injunctive relief under 42 U.S.C. § 1983.                                  However, the

precedent    established        by    that       decision    was       abrogated      by    the

Federal Courts Improvement Act of 1996, Pub. L. No. 104-317, 110

Stat. 3847, which amended § 1983 and provided that “injunctive

relief [against a judicial officer] shall not be granted unless

a    declaratory    decree      was   violated       or     declaratory         relief      was



                                             2
unavailable.”      Id. § 309.         Malave has not shown that either

condition was satisfied here. 1

            Moreover,     we    conclude       that     the        district       court

correctly held that consideration of Malave’s claims was barred

by the Rooker-Feldman 2 doctrine.            See Skinner v. Switzer, 131 S.

Ct. 1289, 1297 (2011) (discussing doctrine).                        Because Malave

effectively     sought    to   have    the     district       court      review    the

Maryland state courts’ decisions, her action was barred by the

Rooker-Feldman     doctrine,       and       the     district       court     lacked

jurisdiction to entertain her claims.                 Accordingly, we affirm

the district court’s orders.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented      in    the    materials

before   this   court    and   argument      would   not   aid     the    decisional

process.

                                                                            AFFIRMED




     1
       Moreover, although the Supreme Court concluded in Pulliam
that attorney fees in § 1983 cases are a statutory exception to
the general rule, this holding was also abrogated by the Federal
Courts Improvement Act of 1996. See 42 U.S.C. § 1988(b).
     2
       See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fid. Trust Co., 263 U.S. 413 (1923).



                                         3